                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     ERIC ROJAS,                                         Case No. 5:20-cv-07511-EJD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY
                                                  v.                                         ACTION SHOULD NOT BE
                                  10
                                                                                             DISMISSED
                                  11     RED ROBIN INTERNATIONAL, INC., et
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                              Plaintiff Eric Rojas filed the present action on October 26, 2020. Dkt. No. 1. Pursuant to
                                  14
                                       General Order 56, the parties’ last day to conduct a joint site inspection was March 8, 2021 and
                                  15
                                       Plaintiff’s last day to file a notice of need for mediation was April 19, 2021. Dkt. No. 5. Plaintiff
                                  16
                                       did not file a notice of need for mediation, nor did he seek relief from the April 19 deadline.
                                  17
                                              The Court possesses the inherent power to dismiss an action sua sponte “to achieve the
                                  18
                                       orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33
                                  19
                                       (1962). Plaintiff is directed to file a written response to this order by July 2, 2021 and to appear
                                  20
                                       before the Court on July 15, 2021, at 10:00 a.m. and show cause why this action should not be
                                  21
                                       dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure
                                  22
                                       41(b). If Plaintiff fails to file a written response by July 2, 2021, the Court will dismiss the action
                                  23
                                       with prejudice pursuant to Federal Rule of Civil Procedure 41(b).
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: May 24, 2021
                                  26
                                  27                                                                  EDWARD J. DAVILA
                                                                                                      United States District Judge
                                  28
